DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Duplicate Claims
Applicant is advised that should claim 6 be found allowable, claim 7 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof; or claim 7 will be rejected as failing to further limit. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5, 8, 12, 14, 15, 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2014/0355846 A1).  Lee discloses:

Regarding claims 1, 14, 15, and 17, and using claim 1 as an example, a method, comprising: 

driving a first subset of a plurality of light sources located on an apparatus to turn on (L1 to Ln:

    PNG
    media_image1.png
    385
    840
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    378
    531
    media_image2.png
    Greyscale

); 

capturing a first fingerprint acquisition frame using a plurality of image sensors on the apparatus (“one set of zones is illuminated and light information is collected” at paragraph 0046), wherein, 

for each light source of the plurality of light sources being turned on, light reflected from a finger touching interface forms a valid image zone and an invalid image zone (


    PNG
    media_image3.png
    677
    707
    media_image3.png
    Greyscale

), and the first fingerprint acquisition frame includes a first set of valid image zones and a first set of invalid image zones generated by the first subset of the plurality of light sources being turned on (


    PNG
    media_image4.png
    382
    969
    media_image4.png
    Greyscale

); 

driving a second subset of the plurality of light sources to turn on, the second subset of the plurality of light sources having no overlap with the first subset of the plurality of light sources (paragraph 0046:

    PNG
    media_image5.png
    248
    688
    media_image5.png
    Greyscale

); and

capturing a second fingerprint acquisition frame using the plurality of image sensors ( 


    PNG
    media_image5.png
    248
    688
    media_image5.png
    Greyscale


), 

wherein the second fingerprint acquisition frame includes a second set of valid image zones and a second set of invalid image zones generated by the second subset of the plurality of light sources being turned on (


    PNG
    media_image4.png
    382
    969
    media_image4.png
    Greyscale





the second set of valid image zones at least partially covers areas of the finger touching interface different from the first set of valid image zones (“After one set of zones is illuminated and light information is collected, that set is deactivated, and another set of zones is activated in increments in space and time such as in a series of horizontal and vertical scans” at paragraph 0046; see:

    PNG
    media_image6.png
    736
    803
    media_image6.png
    Greyscale

	given that, as stated at paragraph 0046, “This scanning process is repeated
until the desired amount of information of the fingerprint is collected to assemble an image”, it follows that the second set of valid image zones and each subsequent set of valid zone during each subsequent scan covers areas of the finger touching interface different (i.e., not previously scanned) from the first set of valid image zones in order to eventually form an entire fingerprint image). 

	Regarding claim 14 specifically, Lee is computer implemented (

    PNG
    media_image7.png
    679
    815
    media_image7.png
    Greyscale


 ). 

	Regarding claim 15 specifically, Lee teaches a cover glass ( 


    PNG
    media_image8.png
    702
    775
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    753
    797
    media_image9.png
    Greyscale

), and control circuitry (

    PNG
    media_image10.png
    627
    1147
    media_image10.png
    Greyscale


    PNG
    media_image7.png
    679
    815
    media_image7.png
    Greyscale


    PNG
    media_image11.png
    754
    1048
    media_image11.png
    Greyscale


 ).


Regarding claim 18, the apparatus of claim 17, further comprising combining the first and second fingerprint acquisition frames for the fingerprint recognition (

    PNG
    media_image12.png
    314
    682
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    768
    473
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    694
    364
    media_image14.png
    Greyscale

 ).

Regarding claim 19, the apparatus of claim 15, wherein each of the plurality of light sources is a point light source and the first subset of light sources form a repeated pattern of rectangles, polygons with more than four sides or circles (for example:


    PNG
    media_image15.png
    696
    1093
    media_image15.png
    Greyscale

	or:

    PNG
    media_image16.png
    386
    808
    media_image16.png
    Greyscale




Regarding claim 20, the apparatus of claim 19, wherein each of the valid image zone is formed by light reflected from a total reflection zone of one of the plurality of light sources on the cover glass (


    PNG
    media_image17.png
    563
    545
    media_image17.png
    Greyscale

).

Regarding claim 8, the method of claim 1, wherein the apparatus is a display panel, the plurality of light sources are sub-pixels of the display panel and the finger touching interface is a cover glass of the display panel (

    PNG
    media_image18.png
    706
    1154
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    359
    686
    media_image19.png
    Greyscale


 ). 
claim 12, the method of claim 1, further comprising: obtaining a set of fingerprint characteristics from the first and second fingerprint acquisition frames; and comparing the set of fingerprint characteristics with fingerprint characteristics stored in a fingerprint database (


    PNG
    media_image20.png
    713
    345
    media_image20.png
    Greyscale



 ).

claim 2, the method of claim 1, wherein each invalid image zone further includes a residual image zone that contains a residual image after a fingerprint acquisition frame has been captured (

    PNG
    media_image21.png
    497
    414
    media_image21.png
    Greyscale

), at least one of the plurality of image sensors is positioned in a residual image zone of the first fingerprint acquisition frame and in a valid image zone of the second fingerprint frame, and the second fingerprint acquisition frame is captured at least a preset residual image fading period later after the first fingerprint acquisition frame is captured (at time period t2, the fading period has passed:


    PNG
    media_image22.png
    375
    856
    media_image22.png
    Greyscale



    PNG
    media_image23.png
    249
    698
    media_image23.png
    Greyscale


    PNG
    media_image24.png
    281
    684
    media_image24.png
    Greyscale

 ). 

Regarding claim 3, the method of claim 2, wherein the first fingerprint acquisition frame is captured during a first fingerprint acquisition cycle and the second fingerprint acquisition frame is captured in a second fingerprint acquisition cycle that is after the first fingerprint acquisition cycle; the first and second subsets of the plurality of light sources are turned on at a same time slot during their respective fingerprint acquisition cycles (

    PNG
    media_image25.png
    378
    787
    media_image25.png
    Greyscale


    PNG
    media_image26.png
    384
    836
    media_image26.png
    Greyscale


    PNG
    media_image27.png
    377
    1004
    media_image27.png
    Greyscale

). 

Regarding claim 4, the method of claim 3, wherein the first and second fingerprint acquisition cycles are part of a plurality of fingerprint acquisition cycles (as described above), each of the plurality of fingerprint acquisition cycles includes obtaining N fingerprint acquisition frames with N being an integer larger than one (for example, L1 – Ln x the number of columns is the number of frames captured during one cycle as seen:


    PNG
    media_image28.png
    379
    786
    media_image28.png
    Greyscale


), obtaining each of the N fingerprint acquisition frames includes driving different subsets of the plurality of light sources within a finger touching zone to turn on simultaneously (a column, as seen above, is a subset; see :

    PNG
    media_image29.png
    105
    682
    media_image29.png
    Greyscale

) and obtaining electrical signals from at least some image sensors of the plurality of image sensors located in the finger touching zone (electrical signals are obtained:

    PNG
    media_image30.png
    524
    678
    media_image30.png
    Greyscale


    PNG
    media_image31.png
    590
    1120
    media_image31.png
    Greyscale

), the valid image zones of any one of the N fingerprint acquisition frames do not overlap with the residual image zones of any other one of the N fingerprint acquisition frames (no overlap:

    PNG
    media_image32.png
    455
    952
    media_image32.png
    Greyscale





 ), and a subsequent fingerprint acquisition cycle starts after a preceding fingerprint acquisition cycle has lasted the preset residual image fading period (


    PNG
    media_image33.png
    406
    884
    media_image33.png
    Greyscale


 ). 

Regarding claim 5, the method of claim 4, wherein the second fingerprint acquisition frame is an n-th fingerprint acquisition frame during the second fingerprint acquisition cycle, and the first fingerprint acquisition frame is one of first to n-th fingerprint acquisition frames during the first fingerprint acquisition cycle, n is a positive integer less than or equal to N ( 


    PNG
    media_image34.png
    466
    814
    media_image34.png
    Greyscale


). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2014/0355846 A1) in view of Huang et al. (US 2006/0275959 A1). 

Regarding claim 16, Lee teaches a substrate and a support substrate, wherein the plurality of plurality of light sources are a plurality of sub-pixels located on the substrate and the plurality of image sensors are located on the support substrate (

    PNG
    media_image35.png
    760
    1217
    media_image35.png
    Greyscale


    PNG
    media_image36.png
    805
    965
    media_image36.png
    Greyscale

 ).

Lee does not teach “and the support substrate is glued to the substrate.” 

	Huang teaches attaching a TFT substrate to a Liquid Crystal substrate using an adhesive (


    PNG
    media_image37.png
    899
    671
    media_image37.png
    Greyscale


    PNG
    media_image38.png
    245
    839
    media_image38.png
    Greyscale


    PNG
    media_image39.png
    205
    829
    media_image39.png
    Greyscale


    PNG
    media_image40.png
    237
    839
    media_image40.png
    Greyscale


 ).

It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to attach the TFT substrate of LEE to the 


    PNG
    media_image41.png
    321
    832
    media_image41.png
    Greyscale


Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Lee, while the teaching of Huang continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result described in the previous paragraph above.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  





Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2014/0355846 A1) in view of Hu (US 2020/0242317 A1).  

Regarding claim 13, Lee does not teach, “the method of claim 1, further comprising: determining a finger touching zone on the apparatus, wherein the apparatus comprises a plurality of capacitive touch control electrodes configured to change their respective capacitance values in response to pressure on the finger touching interface, the plurality of light sources are located within the finger touching zone”, but Hu teaches such a technique:

 
    PNG
    media_image42.png
    543
    591
    media_image42.png
    Greyscale


    PNG
    media_image43.png
    236
    827
    media_image43.png
    Greyscale


    PNG
    media_image44.png
    508
    833
    media_image44.png
    Greyscale

. 


It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to modify the Lee fingerprint capture display panel (e.g.:

    PNG
    media_image45.png
    695
    1186
    media_image45.png
    Greyscale

), to include the capacitive touch sensors of Hu, and thereby sensing a finger touch region and only activating the light sources necessary for scanning a finger as taught by Hu, with motivation coming from Hu:


    PNG
    media_image46.png
    408
    830
    media_image46.png
    Greyscale


 Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Lee, while the teaching of Hu continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result described in the previous paragraph above.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2014/0355846 A1) in view of Beaudet et al. (US 2020/0302202 A1).   

Regarding claim 10, Lee teaches, performing fingerprint recognition by: capturing one or more fingerprint acquisition frames; obtaining a second set of fingerprint characteristics from the one or more fingerprint acquisition frames; and comparing the second set of fingerprint characteristics with the first set of fingerprint characteristics stored in the fingerprint database to determine whether there is a fingerprint match (



    PNG
    media_image47.png
    768
    329
    media_image47.png
    Greyscale

 ). 

Regarding claim 11, Lee teaches, wherein at least one of the one or more fingerprint acquisition frames has valid image zones overlapping with invalid image zones in another one of the one or more fingerprint acquisition frames (

    PNG
    media_image48.png
    434
    953
    media_image48.png
    Greyscale


    PNG
    media_image49.png
    444
    806
    media_image49.png
    Greyscale


	Valid zones of frames of subsequent cycles overlap with invalid zones of frames of previous cycles). 

claim 9, Lee teaches, sequentially driving different subsets of the plurality of light sources to turn on and capturing different fingerprint acquisition frames using the plurality of image sensors; combining all captured fingerprint acquisition frames to obtain a fingerprint image (

    PNG
    media_image50.png
    309
    709
    media_image50.png
    Greyscale

); extracting a first set of fingerprint characteristics from the fingerprint image ( 


    PNG
    media_image51.png
    248
    299
    media_image51.png
    Greyscale

).



	That is, while Lee teaches comparison of a captured fingerprint image to images within a database ( 


    PNG
    media_image52.png
    282
    326
    media_image52.png
    Greyscale


),
	Lee does not teach the enrollment step of enrolling a person into the database to begin with. 

Beaudet teaches fingerprint recognition, comprising enrollment of a fingerprint image into a database for subsequent recognition (paragraph 0102:

    PNG
    media_image53.png
    133
    848
    media_image53.png
    Greyscale

). 

It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to add the process of enrolling a user of Lee initially into the database of Lee, so that the person can be subsequently recognized and authorized as taught by Beaudet.  

Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Lee, while the teaching of Beaudet continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result described in the previous paragraph above.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  

Allowable Subject Matter
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claims 6 and 7, in the context of the claim as a whole, the prior art does not teach or suggest the additional limitation of (with emphasis added), “the method of claim 5, wherein the second fingerprint acquisition frame has at least one valid image zone at least partially overlap with one residual image zone of an n-th fingerprint acquisition frame during a preceding fingerprint acquisition cycle”.  NOTE:  Claims 6 and 7 are objected to above as being duplicate. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  The following three prior art references are pertinent as ANTICIPATING at least claims 1, 14, 15, and 17, as follows:  Mainguet et al. (US 20180269240 A1), see figures 1-6; Lee et al. (US 20160078270 A1), see figures 2A-4B; and Fourre et al. (US 20180300525 A1), see figures 2, 3, and 4B. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WERNER whose telephone number is (571)272-7401.  The examiner can normally be reached on M-F, 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F. Urban can be reached on 571-272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



BRIAN P. WERNER
Primary Examiner
Art Unit 2665



/Brian Werner/Primary Examiner, Art Unit 2665